DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment–Show Support & Respond
Acknowledgment is made of applicant's Amendment, filed 08-15-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 9, and 15 has/have been amended, and claim(s) 1-20 remain(s) pending in the application.

Support per MPEP 2163.II.A.
Applicant is reminded that when amending claims or presenting new claims, applicant is required to show where the originally filed disclosure supports the amendments. MPEP 2163.II.A. Here, applicant substantively amended claim(s) 1, 9, and 15 and presented without making any attempt to point out support as required. In the recent Reply, applicant solely states, “these amendments move prosecution forward” (see Remarks Page 2).

In the Reply filed 08/15/2022, applicant did not point out where support could be found in the originally filed disclosure for this newly amended claims. The examiner carefully reviewed the originally filed disclosure for the support for the substantive amendment made to claim(s) 1, 9, and 15 and finds Figure 5, Reference Character 500, and Figure 7, Reference Character 220 shows the amended subject matter.


Complete Reply per 37 CFR § 1.111
Applicant is reminded that when filing a reply to an Office action on the merits, applicant is required to:

(1) "distinctly and specifically point[] out the supposed errors in the examiner's action," per 37 C.F.R. 1.111(b);
(2) "reply to every ground of . . . rejection in the prior Office action," per 37 C.F.R. 1.111(b);
(3) "present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references," per 37 C.F.R. 1.111(b);
(4) “clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited,” per 37 C.F.R. 1.111(c); and
(5) “also show how the amendments avoid such references,” 37 C.F.R. 1.111(c).

Although applicant substantively amended independent claim(s) 1, 9, and 15, applicant makes no substantive comment on the amended claim language, and generally concluded “these amendments move prosecution forward” (see Remarks Page 2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 9 recite(s) the language (emphasis added) “below bottom surfaces of the bottom electrodes of the MTJ structures, where the limitation “bottom electrodes” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha, US 20190036014 A1.

As to claim 9, Ha discloses a method , comprising: 
forming an interconnect layer (see Ha Fig 1A Refs 110 and 121) on a substrate (see Ha Fig 1A Ref 100), wherein 
the interconnect layer comprises conductive structures (see Ha Fig 1A Refs 110 and 121) surrounded by a dielectric (see Ha Fig 1A Ref 105); forming magnetic tunnel junction (MTJ) structures (see Ha Fig 1B Refs 122A-128A) on the conductive structures of the interconnect layer, wherein 
forming the MTJ structures comprises recessing top surfaces of the dielectric (see Ha Fig 1B Ref 105) with respect to bottom surfaces of the MTJ structures (see Ha Fig 1B Ref 122A) and top surfaces of the conductive structures (see Ha Fig 1B Ref 121A); depositing a first spacer layer (see Ha Fig 1D Ref 150) over the MTJ structures and the interconnect layer; etching the first spacer layer to form first spacers (see Ha Fig 1E Ref 150) on sidewall surfaces of the MTJ structures so that bottom surfaces of the first spacers are below (see Ha Fig 1E Ref 150) the bottom surfaces of the MTJ structures (see Ha Fig 1E Ref 122A) and the top surfaces of the conductive structures (see Ha Fig 1E Ref 121A); depositing a second spacer layer (see Ha Fig 1E Ref 160) over the first spacers, the MTJ structures, and the interconnect layer; wherein 
depositing the second spacer layer (see Ha Fig 1E Ref 160) comprises forming a bottom surface of the second spacer layer below bottom surfaces of the bottom electrodes of the MTJ structures (see Ha Fig 1E Ref 122A and Para [0044]); and 
etching the second spacer layer to form second spacers (see Ha Fig 2F Ref 260) on the first spacers. 

As to claim 11, Ha discloses the method of claim 9, wherein 
etching the first and second spacer layers comprises forming the first and second spacers with coplanar bottom surfaces (see Ha Fig 2F Ref 250 and 260).

As to claim 13, Ha discloses the method of claim 9, wherein 
etching the second spacer layer comprises forming the second spacers on an entire top surface of the dielectric (see Ha Fig 2F Ref 205).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1, in view of Kuo, US 20160359101 A1.

As to claim 1, Ha discloses a method, comprising: 
forming magnetic tunnel junction (MTJ) structures (see Ha Fig 1B Refs 122A-128A) on an interconnect layer (see Ha Fig 1A Refs 110 and 121), wherein 
forming the MTJ structures comprises recessing top surfaces of the interconnect layer (see Ha Fig 1B Refs 121A) with respect to bottom surfaces of the MTJ structures (see Ha Fig 1B Ref 122A), 
depositing a first spacer layer (see Ha Fig 1D Ref 150) over the MTJ structures and the interconnect layer, wherein 
the first spacer layer is etched to expose top electrodes of the MTJ structures (see Ha Fig 1E Ref 150) and the interconnect layer; and wherein 
depositing the first spacer layer comprises forming a bottom surface of the first spacer layer below an interface (see Ha Fig 1E Ref 150) between the interconnect layer and bottom electrodes (see Ha Fig 1E Ref 122A and Para [0044]) of the MTJ structures;
depositing a second spacer layer (see Ha Fig 1E Ref 160) over the first spacer layer, the MTJ structures, and the interconnect layer, wherein 
etching the second spacer layer to expose the top electrodes of the MTJ structures (see Ha Fig 2G Ref 290).

Ha does not appear to explicitly disclose the second spacer layer is thinner than the first spacer layer.

Kuo discloses the second spacer layer is thinner than the first spacer layer (see Kuo Fig 7D Refs 145 and 140').

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a structure, as disclose by Ha, may utilize particular spacer materials and morphologies, and incorporate additional spacers, as disclosed by Kuo. The inventions are well known variants of MTJ structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kuo’s attempt to prevent shorting in the device (see Kuo Para [0018]).

As to claim 3, Ha and Kuo disclose the method of claim 1, wherein 
depositing the second spacer layer comprises depositing a metallic compound comprising aluminum oxide with an aluminum to oxygen ratio between about 1.2 and about 2.3 and a dielectric constant between about 7 and about 9.5 (see Kuo Paras [0043] and [0040]).

As to claim 5, Ha and Kuo disclose the method of claim 1, wherein 
depositing the second spacer layer comprises depositing a metallic compound comprising titanium nitride (see Kuo Paras [0043] and [0040]), titanium oxide, or ruthenium oxide.

As to claim 6, Ha and Kuo disclose the method of claim 1, wherein 
depositing the first spacer layer comprises depositing silicon nitride (see Ha Para [0048]), silicon carbon nitride, or combinations thereof.

As to claim 7, Ha and Kuo disclose the method of claim 1, wherein 
depositing the second spacer layer comprises forming a bottom surface of the second spacer layer below the bottom surfaces of the MTJ structures (see Ha Fig 1E Ref 160).

As to claim 8, Ha and Kuo disclose the method of claim 1, wherein 
depositing the first spacer layer comprises forming a bottom surface of the first spacer layer below a top surface of a conductive structure in the interconnect layer (see Ha Fig 1D Ref 150).

As to claim 10, Ha and Kuo disclose the method of claim 9, wherein 
etching the second spacer layer comprises forming the second spacers thinner than the first spacers (see Kuo Fig 7D Refs 145 and 140').

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1 (Ha’014), in view of Ha, US 20180114639 A1 (Ha’639).

As to claim 12, Ha’014 discloses the method of claim 9, wherein 
etching the second spacer layer comprises forming the first and second spacers so that each of the first and second spacers is in contact and electrode.

Ha’014 does not appear to disclose with a different sidewall portion of a top electrode in the MTJ structures.

Ha’639 discloses with a different sidewall portion of a top electrode in the MTJ structures (see Ha’639 Fig 2E Ref 296).

It would have been obvious to one skilled in the art at the time of the effective filing of
the invention that a structure, as disclose by Ha’014, may utilize a particular top electrode morphology, as disclosed by Ha’639. The inventions are well known variants of MTJ structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ha’639’s attempt to improve MTJ structures (see Ha’639 Para [0038]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1 and in view of Lei, US 20180245215 A1.

As to claim 14, Ha, discloses the method of claim 9, wherein depositing the second spacer layer comprises: 
flowing precursors.

Ha does not appear to explicitly disclose a trimethylaluminum precursor to form a decomposed precursor layer; and exposing the decomposed precursor layer to an ammonia gas or a 1-butanol gas to form an aluminum nitride or an aluminum oxide, respectively.

Lei discloses a trimethylaluminum precursor to form a decomposed precursor layer; and exposing the decomposed precursor layer to an ammonia gas or a 1-butanol gas to form an aluminum nitride or an aluminum oxide, respectively (see Lei Paras [0138-0154]).

It would have been obvious to one skilled in the art at the time of the effective filing of
the invention that a structure, as disclose by Ha, may utilize a particular thin-film growth technique, as disclosed by Lei. The inventions are well known variants of semiconducting structures implementing thin-film deposition and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lei’s attempt to grow high-quality, low-temperature, conformal films (see Lei Para [0007]).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1, in view of Lee, US 20170092850 A1.

As to claim 15, Ha discloses a method, comprising: 
forming magnetic tunnel junction (MTJ) structures (see Ha Fig 1B Refs 122A-128A) on conductive structures of an interconnect layer (see Ha Fig 1A Refs 110 and 121); depositing a first spacer layer (see Ha Fig 1D Ref 150) over the MTJ structures and the interconnect layer; etching the first spacer layer to form first spacers (see Ha Fig 1E Ref 150) on sidewall surfaces of the MTJ structures so that bottom surfaces of the first spacers are not coplanar (see Ha Fig 1E Ref 150) with bottom surfaces of the MTJ structures (see Ha Fig 1E Ref 122A); depositing a second spacer layer (see Ha Fig 1E Ref 160) over the first spacers, the MTJ structures, and the interconnect layer; and etching the second spacer layer to form second spacers (see Ha Fig 2F Ref 260) on the first spacers and to expose top surfaces (see Ha Figs 2E and 2F) of top electrodes (see Ha Fig 2F Ref 229A) of the MTJ structures.

Ha does not appear to explicitly disclose to expose sidewalls.

Lee discloses to expose sidewalls (see Lee Fig 4K Ref 50H).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a structure, as disclose by Ha, may etch spacer materials to specific morphologies, as disclosed by Lee. The inventions are well known variants of MTJ structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to prevent shorts (see Lee Para [0126]).

As to claim 16, Ha and Lee disclose the method of claim 15, wherein
etching the second spacer layer comprises forming bottom surfaces of the second spacers coplanar with the bottom surfaces of the first spacers (see Ha Fig 2F Ref 250 and 260).

As to claim 17, Ha and Lee disclose the method of claim 15, wherein
etching the second spacer layer comprises forming bottom surfaces of the second spacers not coplanar with the bottom surfaces of the MTJ structures (see Ha Fig 2F Ref 222A).

As to claim 18, Ha and Lee disclose the method of claim 15, wherein 
etching the second spacer layer comprises forming bottom surfaces of the second spacers below a top surface of the conductive structures (see Ha Fig 2F Ref 221A).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1 and Kuo, US 20160359101 A1, in view of Lei, US 20180245215 A1.

As to claim 2, Ha and Kuo disclose the method of claim 1, wherein 
depositing the second spacer layer comprises: exposing the first spacer layer, the MTJ structures, and the interconnect layer growth precursors.

Ha and Kuo do not appear to explicitly disclose exposing to an ammonia plasma or a nitrogen plasma; exposing the first spacer layer, the MTJ structures, and the interconnect layer to a trimethylaluminum precursor to form a precursor layer; and exposing the precursor layer to an ammonia gas or to a 1-butanol gas to form an aluminum nitride or an aluminum oxide, respectively.

Lei discloses exposing to an ammonia plasma or a nitrogen plasma; exposing the first spacer layer, the MTJ structures, and the interconnect layer to a trimethylaluminum precursor to form a precursor layer; and exposing the precursor layer to an ammonia gas or to a 1-butanol gas to form an aluminum nitride or an aluminum oxide, respectively (see Lei Paras [0138-0154]).

It would have been obvious to one skilled in the art at the time of the effective filing of
the invention that a structure, as disclose by Ha and Kuo, may utilize a particular thin-film growth technique, as disclosed by Lei. The inventions are well known variants of semiconducting structures implementing thin-film deposition and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lei’s attempt to grow high-quality, low-temperature, conformal films (see Lei Para [0007]).

As to claim 4, Ha, Kuo, and Lei disclose the method of claim 1, wherein 
depositing the second spacer layer comprises depositing a metallic compound comprising aluminum nitride with an aluminum to nitrogen ratio between about 0.67 and about 2.3 and a dielectric constant between about 7 and about 9.5 (see Lei Paras [0138-0154]).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1 and Lee, US 20170092850 A1, in view of Kuo, US 20160359101 A1

As to claim 19, Ha and Lee disclose the method of claim 15, wherein 
depositing the second spacer layer comprises depositing a nitride.

Ha and Chuang does not appear to explicitly disclose a metal oxide.

Kuo a metal oxide (see Kuo Paras [0043] and [0040]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a structure, as disclose by Ha and Lee, may utilize particular spacer materials and morphologies, and incorporate additional spacers, as disclosed by Kuo. The inventions are well known variants of MTJ structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kuo’s attempt to prevent shorting in the device (see Kuo Para [0018]).

As to claim 20, Ha, Lee, and Kuo disclose the method of claim 15, wherein 
depositing the second spacer layer comprises depositing a metal oxide comprising a metal nitride (see Kuo Paras [0043] and [0040]).

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 

Amended language does not appear to overcome the newly presented prior art. The remarks of 08/15/2022 do not clearly point out how the amendments overcome the previously presented prior art, and Examiner concludes that the applicant agrees that the prior art anticipates/makes obvious the claimed invention.

Examiner would like to remind the applicant that they are beholden to 37 CFR § 1.111, whereby:

(b) In order to be entitled to reconsideration or further examination,… (t)he reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references… The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.

(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

The remarks of 08/15/2022 do not appear to follow the prescribed rules, but Examiner has considered the amendments in an attempt to provide compact prosecution. Future amendments which do not appear to follow 37 CFR § 1.111 will not be looked upon favorably.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 09/01/2022